TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00234-CR


Thomas Hunter, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2010995, HONORABLE JON N. WISSER, JUDGE PRESIDING






Appellant pleaded guilty to cocaine delivery enhanced by two previous felony
convictions.  See Tex. Health & Safety Code Ann. § 481.112 (West Supp. 2002).  The district court
adjudged him guilty and assessed punishment at imprisonment for three years, as called for in a plea
bargain agreement.  Appellant filed a general notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3); see Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b)
limits appeal in every plea bargain, felony case).  Appellant's notice of appeal does not comply with
this rule and fails to confer jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274, 275 (Tex.
App.--Austin 2001, no pet.).
The appeal is dismissed for want of jurisdiction.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 2, 2002
Do Not Publish